Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-14 are all the claims.
2.	The preliminary amendments made to the specification of 6/12/2019 and 7/9/2019 are entered.
3.	Claims 1-14 are all the claims under examination.

Specification
4.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tris, Accumax Array, Peroxo-Block, Lipofectamine-2000, A-Sepherose, AccuPrime, BigDye Terminator, QIAquick gel, RNeasy-Midi, Sephadex-G200, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Setting Forth the Restriction History for this Family of Cases
5.	The continuity data and relationships for the instant application is as follows on the filing receipt:

    PNG
    media_image1.png
    353
    690
    media_image1.png
    Greyscale

(a) 7314622 (USAN 11/404,566) from the restriction in Non-final Office Action of 11/24/2006:

    PNG
    media_image2.png
    680
    812
    media_image2.png
    Greyscale

The first restriction of a product invention drawn to the antibody comprising the heavy and light chains of SEQ ID NOS: 6 and 3, respectively. Each of those full length sequences from the ‘622 patent comprise the instant claimed VH CDR1-3 and VLCDR1-3:

    PNG
    media_image3.png
    689
    790
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    692
    784
    media_image4.png
    Greyscale


b) 7763720 (USAN 12/000,701; DIV) from the Restriction of 6/25/2009:

    PNG
    media_image5.png
    491
    743
    media_image5.png
    Greyscale

Accordingly, the claims drawn to and restricted to two different inventions for the family of cases are: a protein antibody and the nucleic acids encoding that protein antibody.

c) 85356667 (USAN 12/825,022; CON) from the Restriction of 4/11/2012:

    PNG
    media_image6.png
    590
    722
    media_image6.png
    Greyscale

Accordingly, the claims falling within this chain of cases thus far, are drawn to and restricted to three different inventions: a protein antibody; the nucleic acids encoding that protein antibody; and a method of detection.

d) 9169326 (USAN 13/012,679; DIV) from the Restriction of 4/11/2012:

    PNG
    media_image7.png
    773
    638
    media_image7.png
    Greyscale

Accordingly, the claims falling within this chain of cases thus far, are drawn to and restricted to five different inventions: a protein antibody; the nucleic acids encoding that protein antibody; a method of detection; and two treatment methods: treating CCPCA or promoting tumor regression. The monoclonal antibody is twice presented in the chain of cases thus far: for (a) and (d) both.

e) 9605077 (USAN 14/739,701; DIV) from the Restriction of 5/9/2016:

    PNG
    media_image8.png
    639
    880
    media_image8.png
    Greyscale

Accordingly, the claims falling within this chain of cases thus far, are drawn to and restricted to five different inventions: a protein antibody; the nucleic acids encoding that protein antibody; a method of detection; and two treatment methods: treating CCPCA or promoting tumor regression. The monoclonal antibody is thrice presented in the chain of cases thus far: for (a) and (d)-(e).

	f) 10364295 (USAN 15/429,276; DIV) from the Non-final Action of 7/5/2018: where the claims are not restricted and the claim set of 4/24/2017 is drawn to only the nucleic acids encoding the antibody.
Accordingly, the claims falling within this chain of cases thus far, are drawn to and restricted to five different inventions: a protein antibody; the nucleic acids encoding that protein antibody; a method of detection; and two treatment methods: treating CCPCA or promoting tumor regression. The monoclonal antibody is thrice presented in the chain of cases thus far: for (a) and (d)-(e).
	g) USAN 16/438,886 (DIV): The instant claim set drawn to only the elements of the CDRs for the antibody as already discussed above comprise the sequences of SEQ ID NO: 6 and 3. The repeated occurrence of the antibody product invention throughout the family of cases is identified and interpreted as corresponding to the same or an overlapping antibody with the instant claim set irrespective of the divisional status for any of the applications.

The patent term is only one of two reasons why the Office requires obviousness double patenting analysis. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7314622. Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody product invention comprises the same VH and VL domain CDR1-3 as those of the reference antibody claims:

    PNG
    media_image9.png
    81
    1093
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    51
    1107
    media_image10.png
    Greyscale

	Each of those full length sequences from the ‘622 patent comprise the instant claimed VH CDR1-3 and VLCDR1-3:
 

    PNG
    media_image3.png
    689
    790
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    692
    784
    media_image4.png
    Greyscale

	Each of instant depend claims corresponds to the dependent claims of the ‘662 reference: 
	
    PNG
    media_image10.png
    51
    1107
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    105
    588
    media_image11.png
    Greyscale


7.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-15 of U.S. Patent No. 9605077. Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody product invention comprises the same VH and VL domain CDR1-3 as those of the reference antibody claims:

    PNG
    media_image12.png
    103
    1073
    media_image12.png
    Greyscale


8.	Claims 1-2, 4 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 200-203 and 204-216 of copending Application No. 16/205,288 (reference application US20190322720). Although the claims at issue are not identical, they are not patentably distinct from each other because the product-by-process method of making an antibody recognizing any epitope on the NPC-1 or MUC5AC protein of peptide sequence of SEQ ID NO: 36  renders obvious the instant generic antibody comprising the VH/VL CDR1-3 of the NPC-1 antibody which as evidenced by the reference specification is the epitope for the NPC-1 antibody of which the instant claims comprise the VH/VL CDR1-3.

    PNG
    media_image13.png
    214
    841
    media_image13.png
    Greyscale

The reference specification teaches at [0397] “This data indicates that the NPC-1 antibody binds to a region of MUC5AC comprising the peptide sequence of (SEQ ID NO: 36 or 37) [FIG. 3] which serves as a scaffold for an aberrant, tumor-specific glycosylation pattern. This aberrant, tumor-specific glycosylation pattern (secondary structure) is apparently attached to residues in SEQ ID NO: 36 or 37 contained in the antigen bound by the NPC-1 antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	No claims are allowed.

10.	Relevant publications teaching but not claiming the instant claimed VH/VL CDRs:
	USAN 14/579,212 (Precision Biologics; NO PGPub; ABD); and
	USAN 15/090,008 (Precision Biologics; NO PGPub; allowed 11/17/2021).
	Relevant publications teaching and claiming the instant claimed VH/VL CDRs:
	USAN 17/298,008 (Sloan Kettering; not yet published: claims SEQ ID NO: 1617 (corresponds to SEQ ID NOS: 7/8/9) and SEQ ID NO: 1621 (corresponds to SEQ ID NOS: 10/11/12) in claims 1 and 3…

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643